





SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into by and between
EuroSite Power Inc., a Delaware corporation (the “Company”), and the subscriber
identified on the signature pages hereto (the “Subscriber”) as of the date of
the Company’s acceptance.


WHEREAS, the Company is conducting, on a “best efforts” basis, an offering (the
“Offering”) pursuant to Rule 506(b) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”) of up to Ten Million Dollars ($10
million) in shares of its common stock, $0.001 par value (the “Common Stock”);
and


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase, in the aggregate, at the
Closing (as defined below) the number of shares indicated below of the Company’s
Common Stock (such shares, the “Shares”) at a purchase price per Share of U.S.
$0.575 (“Per Share Purchase Price”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:


1.
Purchase and Sale of Shares.



(a)Subject to the satisfaction (or waiver) of the conditions to Closing set
forth in this Agreement, at the Closing, the Subscriber shall purchase the
Shares for the Purchase Price indicated on such Subscriber’s signature page
hereto (the “Subscriber’s Purchase Price”), and the Company shall sell such
Shares to the Subscriber. The Company shall have the right to accept or reject
this Subscription, in whole or in part, for any reason, including the
ineligibility of the Subscriber under applicable state or foreign securities
laws, for any other reason or for no reason.


(b)Subscriber by executing and delivering this Agreement, agrees to pay the
aggregate purchase price set forth on the signature page hereof in an amount
required to purchase and pay for the Shares subscribed for hereunder (the
“Purchase Price”), which amount shall be paid in U.S. Dollars by wire transfer
to the order of the Company at Closing.


2.    Closing; Deliveries Etc.


(a)     Closing. The consummation of the transactions contemplated herein (the
“Closing”) shall take place remotely via the electronic exchange of documents
and signatures and the payment of the Purchase Price, at 10:00 a.m., Eastern
U.S. Time, on or before ________, 2016 (the “Closing Date”), provided that the
conditions to Closing set forth herein have been satisfied or waived.


(b)    Company’s Deliveries. At the Closing, the Company shall deliver or cause
to be delivered to the Subscriber (i) a copy of duly executed irrevocable
instructions, in customary form, to the Company’s transfer agent instructing the
transfer agent to deliver, on an expedited basis, a certificate evidencing a
number of Shares registered in the name of such Subscriber; (ii) an executed
copy of this Agreement; (iii) an executed copy of a registration rights
agreements in the form agreed upon between the Company and the Subscribers in
the Offering (the “Registration Rights Agreement”); and (iv) such other
certificates and documents as may be reasonably requested by Subscriber.


(c)    Subscribers’ Deliveries. At the Closing, the Subscriber shall deliver or
cause to be delivered to the Company (i) an executed copy of this Agreement;
(ii) an executed copy of the Registration Rights Agreement; (iii) the
Subscriber’s Purchase Price by wire transfer to an account specified in writing
by the Company prior to the Closing; and (iv) such other certificates and
documents as may be reasonably requested by the Company..


(d)    Subscribers’ Closing Conditions. The obligation of the Subscriber to
consummate the transactions contemplated by this Agreement at the Closing shall
be subject to the satisfaction, prior to or at the Closing,





--------------------------------------------------------------------------------





of the following conditions: (i) the representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date as though such warranties and
representations were made at and as of such date; (ii) the Company shall have
performed and complied in all material respects with all agreements, covenants
and conditions contained in this Agreement which are required to be performed or
complied with by the Company prior to or at the Closing; and (iii) there shall
be no effective injunction, writ, preliminary restraining order or any order of
any nature issued by a court of competent jurisdiction directing that the
transactions provided for herein or any of them not be consummated as herein
provided.


(e)    Company’s Closing Conditions. The obligation of the Company to consummate
the transactions contemplated by this Agreement at the Closing, shall be subject
to the satisfaction, prior or at the Closing, of the following conditions: (i)
the representations and warranties of the Subscriber contained in this Agreement
shall be true on and as of the Closing Date in all material respects as though
such warranties and representations were made at and as of such date; (ii) the
Subscriber shall have performed and complied in all material respects with all
agreements, covenants and conditions contained in this Agreement which are
required to be performed or complied with by it prior to or at the Closing; and
(iii) there shall be no effective injunction, writ, preliminary restraining
order or any order of any nature issued by a court of competent jurisdiction
directing that the transactions provided for herein or any of them not be
consummated as herein provided.


3.    Subscribers’ Representations and Warranties. The Subscriber hereby
represents and warrants to and agrees with the Company, only as to such
Subscriber, that:


(a)    Information on Company. Subscriber acknowledges that Subscriber has had
the opportunity to ask questions of, and receive answers from the Company or any
person acting on its behalf concerning the Company and its business and to
obtain any additional information, to the extent possessed by the Company (or to
the extent it could have been acquired by the Company without unreasonable
effort or expense) necessary to verify the accuracy of the information received
by Subscriber. In connection therewith, Subscriber acknowledges that Subscriber
has had the opportunity to discuss the Company’s business, management and
financial affairs with the Company’s management or any person acting on its
behalf. Subscriber has had the opportunity to review the Company’s filings with
the SEC, including the Form 10-K for the year ended December 31, 2015 (the “SEC
Reports”) and Subscriber has received and reviewed this Agreement, and all the
information, both written and oral, that it desires. Without limiting the
generality of the foregoing, Subscriber has been furnished with or has had the
opportunity to acquire, and to review, all information (including copies of all
of the Company’s publicly available documents on the EDGAR system maintained by
the SEC at http://www.sec.gov including the SEC Reports), both written and oral,
that it desires with respect to the Company’s business, management, financial
affairs and prospects. In determining whether to make this investment,
Subscriber has relied solely on Subscriber’s own knowledge and understanding of
the Company and its business based upon Subscriber’s own due diligence
investigations and the information furnished pursuant to this paragraph.
Subscriber understands that no person has been authorized to give any
information or to make any representations which were not furnished pursuant to
this paragraph and Subscriber has not relied on any other representations or
information.


(b)    Information on Subscriber. The Subscriber was at the time it was offered
the Shares, is on the date hereof and will be on the Closing Date an “accredited
investor”, as such term is defined in Regulation D promulgated by the SEC under
the Securities Act, is experienced in investments and business matters, has made
investments of a speculative or high risk nature and has purchased securities of
publicly-owned companies in private placements in the past and, together with
its representatives and/or trustee, as applicable, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase. The Subscriber is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
Subscriber has carefully considered and has discussed with Subscriber’s
professional legal, tax, accounting and financial advisors, to the extent
Subscriber has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for Subscriber’s particular federal,
state, local and foreign tax and financial situation and has determined that
this investment and the transactions contemplated by this Agreement are a
suitable investment for Subscriber. Subscriber relies solely on such advisors
and not on any statements or representations of the Company or any of its
agents. Subscriber understands that Subscriber (and not the Company) shall be
responsible for Subscriber’s own tax liability that may arise as a result of
this investment or the transactions





--------------------------------------------------------------------------------





contemplated by this Agreement. The information set forth on the signature page
hereto regarding the Subscriber is accurate. The Subscriber was not formed for
the specific purpose of acquiring the Shares and is not a registered
broker-dealer or an affiliate of a registered broker-dealer.


(c)    Purchase for Investment. Subscriber acknowledges and understands that the
Shares are being purchased for investment purposes and not with a view to
distribution or resale, nor with the intention of selling, transferring or
otherwise disposing of all or any part thereof for any particular price, or at
any particular time, or upon the happening of any particular event or
circumstances, except selling, transferring, or disposing the Shares made in
full compliance with all applicable provisions of the Securities Act, the rules
and regulations promulgated by the SEC thereunder, and applicable state
securities laws; and that an investment in the Shares is not a liquid
investment.


(d)    Compliance with the Securities Act. Subscriber understands that the
Shares have not been registered. Subscriber understands that the sale of the
Shares to Subscriber will not be registered under the Securities Act on the
ground that the issuance thereof is exempt under Section 4(a)(2) of the
Securities Act as a transaction by an issuer not involving any public offering
and that, in the view of the SEC, the statutory basis for the exception claimed
would not be present if the representations and warranties of Subscriber
contained in this Agreement are untrue or, notwithstanding the Subscriber’s
representations and warranties, the Subscriber currently has in mind acquiring
the Shares for distribution or resale upon the occurrence or non-occurrence of
some predetermined event. Subscriber agrees that it will cooperate with the
Company as reasonably requested in connection with ensuring compliance with the
Securities Act including with respect to any registration statement filed in
accordance with the Registration Rights Agreement.


(e)    Restrictive Legend. Subscriber understands that any and all certificates
representing the Shares and any and all securities issued in replacement thereof
or in exchange therefor shall bear the following legend or one substantially
similar thereto, which Subscriber has read and understands:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND NEITHER THE SECURITIES
NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT OR SUCH LAWS OR AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS
WHICH, IN THE OPINION OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”


Because of the restrictions imposed on resale, Subscriber understands that the
Company shall have the right to note stop-transfer instructions in its stock
transfer records, and Subscriber has been informed of the Company’s intention to
do so. Any sales, transfers, or any other dispositions of the Shares by
Subscriber, if any, will be in compliance with the Securities Act.


(f)    Communication of Offer. The offer to sell the Shares was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(g)    Lack of Finder. Subscriber represents and warrants, to the best of its
knowledge, unless previously disclosed to the Company or its counsel, that no
finder, broker, agent, financial advisor or other intermediary, nor any
purchaser representative or any broker-dealer acting as a broker, is entitled to
any compensation in connection with the transactions contemplated by this
Agreement.    


(h)     Organization; Authority; Enforceability Subscriber has all requisite
legal and other power and authority to execute and deliver this Agreement and to
carry out and perform Subscriber’s obligations under the terms of this
Agreement. If the Subscriber is an entity or trust, the execution, delivery and
performance of and compliance with this Agreement, and the issuance of the
Shares will not result in any material violation of, or conflict with, or





--------------------------------------------------------------------------------





constitute a material default under, any of Subscriber’s articles of
incorporation or bylaws, if applicable, or any of Subscriber’s material
agreements nor result in the creation of any mortgage, pledge, lien, encumbrance
or charge against any of the assets or properties of Subscriber or the Shares.
This Agreement constitutes a valid and legally binding obligation of Subscriber,
enforceable in accordance with its terms, and subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other general
principles of equity, whether such enforcement is considered in a proceeding in
equity or law. Further, there are no actions, suits, proceedings or
investigations pending against Subscriber or Subscriber’s properties before any
court or governmental agency (nor, to Subscriber’s knowledge, is there any
threat thereof) which would impair in any way Subscriber’s ability to enter into
and fully perform Subscriber’s commitments and obligations under this Agreement
or the transactions contemplated hereby.


(i)    Correctness of Representations. The Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and shall be true and correct as of the Closing
Date.


(j)    Restriction on Short Sales. The Subscriber agrees that, to the extent
required by law, it will not enter into or affect any short sale or other
hedging transaction with respect to the Company’s Common Stock.


(k)    Disclosure. The Subscriber acknowledges and agrees that the Company does
not make nor has made any representations or warranties with respect to the
Shares or the transactions contemplated hereby other than those specifically set
forth in Section 4 hereof.


4.    Company Representations and Warranties. The Company represents and
warrants to and agrees with the Subscriber that:


(a)    Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the requisite corporate power to own its properties and to carry on its business
as now being conducted.


(b)    Authority; Enforceability. The Company has all such corporate power and
authority to enter into, deliver and perform this Agreement. All necessary
corporate action has been duly and validly taken by the Company to authorize the
execution, delivery and performance of this Agreement by the Company, and the
issuance and sale of the Shares to be sold by the Company pursuant to this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.


(c)    The Shares. The Shares, upon payment of the Purchase Price and issuance
in accordance with the terms of this Agreement, will be duly and validly
authorized, and, on the date of issuance of the Shares, the Shares will be duly
and validly issued, fully paid and nonassessable.


(d)    Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to the Closing, shall be true and correct in all material respects as of
the Closing Date.


5.     Indemnification. Subscriber agrees to indemnify and hold harmless the
Company, its shareholders, officers, directors, employees, and affiliates, and
any person acting on behalf of the Company, from and against any and all damage,
loss, liability, cost and expense (including reasonable attorneys’ fees and
court costs) which any of them may incur by reason of the failure by Subscriber
to fulfill any of the terms and conditions of this Agreement, or by reason of
any breach of the representations and warranties made by Subscriber herein, or
in any other document provided by Subscriber to the Company.







--------------------------------------------------------------------------------





6.    Miscellaneous.


(a)    Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) delivered by
reputable overnight courier service with charges prepaid, or (iii) transmitted
by fax, addressed, if to the Company, to Chief Financial Officer, EuroSite Power
Inc., 45 First Avenue, Waltham, MA 02451, fax: (781) 622-1027, and if to a
Subscriber, to such Subscriber at the address set forth on the signature pages
hereto or to such other address as such party shall have specified most recently
by written notice.


(b)    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Subscriber. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.


(c)    Legal Fees. Each party shall pay its own legal fees and expenses in
connection with the transactions contemplated by this Agreement.


(d)     Entire Agreement. This Agreement and other documents referenced herein,
including the Registration Rights Agreement, delivered in connection herewith
represent the entire agreement between the parties hereto with respect to the
subject matter hereof and may be amended only by a written agreement executed by
all parties hereto and thereto. Neither the Company nor the Subscriber has
relied on any representations not contained or referred to in this Agreement and
the documents delivered herewith. No right or obligation of either party shall
be assigned by that party without prior notice to and the written consent of the
other party.


(e)     Assignment; Survival. Subscriber agrees not to transfer or assign this
Agreement or any of Subscriber’s interest herein and further agrees that the
transfer or assignment of the Shares acquired pursuant hereto shall be made only
in accordance with all applicable laws. Subscriber agrees that Subscriber cannot
cancel, terminate, or revoke this Agreement or any agreement of Subscriber made
hereunder, and this Agreement shall survive the death or legal disability of
Subscriber and shall be binding upon Subscriber’s heirs, executors,
administrators, successors, and permitted assigns. All representations,
warranties and covenants of each of Subscriber and the Company contained herein
shall survive the acceptance of this subscription for a period of three years.


(f)     Waivers. Failure of the Company to exercise any right or remedy under
this Agreement or any other agreement between the Company and Subscriber, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof. No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.


(g)     Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. Signatures to
this Agreement may be delivered by fax or by electronic delivery.


(h)    Governing Law; Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Massachusetts or in the federal courts
located in Massachusetts. The parties and the individuals executing this
Agreement and other agreements referred to herein or delivered in connection
herewith on behalf of the Company agree to submit to the jurisdiction of such
courts and waive trial by jury.


(i)    Independent Nature of Subscribers’ Obligations and Rights. The
obligations of the Subscriber hereunder are several and not joint with the
obligations of any other Subscriber in the Offering, and no such Subscriber
shall be responsible in any way for the performance of the obligations of any
other hereunder.





--------------------------------------------------------------------------------







[Signature page immediately follows.]





--------------------------------------------------------------------------------









EuroSite Power Inc.
Signature Page to Subscription Agreement




IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the respective dates indicated below.


SUBSCRIBER:


U.S. $0.575
 
 
 
Per share purchase price
 
Subscriber’s name
 
U.S. $
 
 
 
Aggregate dollar amount being purchased
 
 
 
 
 
Subscriber’s signature
 
Number of Shares Purchased
 
Title of signatory, if Subscriber is an entity
 
 
 
 
 
 
 
Address of the Subscriber
 
Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Email address: _________________________
 
 
 
 
 
 
 
Fax number: _________________________
  
 
 
 
U.S. Tax ID # (if any): ___________________
 
THE COMPANY
 
EUROSITE POWER, INC.
Date
By:
  Name:
  Title:








